Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Sun Life Financial announces issue of innovative Tier 1 Securities TORONTO, Nov. 17 /CNW/ - Sun Life Financial Inc. (TSX/NYSE: SLF) announced today that Sun Life Capital Trust II, a trust established by Sun Life Assurance Company of Canada ("SLA"), will issue in Canada $500 million principal amount of Sun Life ExchangEable Capital Securities Series 2009-1 due December 31, 2108 ("SLEECS Series 2009-1") under a final prospectus that it intends to file with the Canadian securities regulators as soon as possible.
